IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-60380
                          Conference Calendar



RICKEY DALE MESHELL,

                                           Plaintiff-Appellant,


versus

EDDIE LUCAS, COMMISSIONER, MISSISSIPPI
DEPARTMENT OF CORRECTIONS, ET AL.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 4:94-CV-168-S-B
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Rickey Dale Meshell, Mississippi inmate #49979, appeals the

dismissal, without prejudice, as frivolous of his civil rights

complaint.     Meshell argues that the district court abused its

discretion in dismissing the appeal for the following reasons:

Meshell was entitled to the procedural protections of Wolff v.

McDonnell, 418 U.S. 539, 564-66 (1974); Meshell’s punishment of


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-60380
                                - 2 -

close confinement is atypical from the ordinary incidents of

prison life and thus distinguishable from Sandin v. Conner, 115

S. Ct. 2293, 2300 (1995); and the district court erred by

dismissing the suit before service.    We have carefully reviewed

the arguments and the appellate record.    We conclude that the

district court did not abuse its discretion in dismissing the

complaint as frivolous.    See Denton v. Hernandez, 504 U.S. 25, 33

(1992).

     The appeal is without arguable merit and thus frivolous.

See 5th Cir. R. 42.2.    We caution Meshell that any additional

frivolous appeals filed by him will invite the imposition of

sanctions.   To avoid sanctions, Meshell is further cautioned to

review all pending appeals to ensure that they do not raise

arguments that are frivolous.

     APPEAL DISMISSED.    SANCTION WARNING ISSUED.